DETAILED ACTION
 
1.	This office action is a response to the Application/Control Number: 16/561,893 filed on 09/05/2019. 
Claims Status
2.	This office action is based upon claims received on 12/07/2021, which replace all prior submitted versions of the claims.
-Claim 1-32 were pending.
-Claims 1-32 are subject to a restriction requirement.
-Claims 1-11 drawn to species I are elected per applicant without traverse, and remaining Claims 12-32 drawn to species II and III are non elected and withdrawn per applicant.
-Claims 1-11 are accordingly pending for examination.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Drawings


Information Disclosure Statement
6.            The information disclosure statement (IDS) submitted on 01/27/2022, 01/27/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Remarks/Arguments
7.          Applicant’s election without traverse of Species I (Claims 1-11), with species II and III (Claims 12-32) nonelected/withdrawn in the reply filed on filed on 12/07/2021, is acknowledged.   This application is in condition for allowance (see allowable subject matter below) except for the presence of claims 12-32 directed to species II, III, non-elected without traverse. Accordingly, claims 12-32 are being cancelled (See Examiner Amendment below).
 
Statement of Substance of Interview
8.	Regarding compact prosecution, Examiner initiated an Examiner interview on 01/24/2022 with applicant’s representative Alex Hammond (Reg. No. 59690), to communicate with applicant of consideration towards allowance of applicant’s claims elected without traverse, and the requirement to cancel nonelected/withdrawn species claims prior to allowance.  Warren Archibald – office manager for Alex Hammond (Reg. No. 59690), received the communication referenced herein on behalf of Alex Hammond (Reg. No. 59690) at the contact phone number referenced in applicant’s remarks filed on 12/07/2021.

Examiner’s Amendment
9.	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. 
	Pursuant to entry of Claims 1-11 subject to applicant’s election without traverse, and cancellation of non-elected/withdrawn Claims 12-32 via Examiner's amendment, as communicated with applicant and referenced herein, the application has been amended as noted below.

10. 	The following amendments are in addition to the claims presented in applicant’s response filed 12/07/2021. Claims 12-32 marked as withdrawn are cancelled.

Allowable Subject Matter
11.	Claims 1 and via dependency Claims 2-11 are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction with and in combination with other noted and recited Claim 1 limitations:  
a first channelized switchable first-direction parallel path coupled to the first splitter comprising a first channelized first-direction bandpass filter for a first subset of a selected first-direction band; and a first switchable first-direction parallel path coupled to the first splitter comprising: a switchable first-direction path comprising a first bandpass filter for passing the selected first-direction band; and a second channelized switchable first-direction parallel path comprising a second channelized first-direction bandpass filter for a second subset of the selected first-direction band

12.	The closest prior art found, is as follows:
(a) Malasani et al. (US-20090011736-A1), which is directed generally to a switchable channel-pass filter used on a receiver path of a multichannel radio system, where the channel-pass filter may have several filter elements that may be switched in and out of the circuit to narrowly filter the incoming signal outside of the channel spectrum, and discloses: 
a multichannel radio with switchable channel pass filtering incorporating a bank of switchable filters or a filter network that may be used to provide relatively narrow filtering for individual channels or groups of channels within the overall operational bandwidth of the radio, those signals outside of the bandwidth of the specific channel or group of channels may be filtered out of the incoming signal on the receive path.  The filter network may include separate filters that may be adapted to pass a narrow band of operating spectrum that corresponds with a single channel or group of channels, pass less spectrum than the total operational spectrum of the radio, which may be significantly narrower than the normal spectrum of the radio. (FIG. 1, FIG. 2 ¶0021 - 0027).

(b) Zhan (US-20160198347-A1), which is directed generally to electronic systems and, in particular, to radio frequency (RF) signal boosters, and discloses: 
A signal booster for uplink and downlink channels for two bands, and five band respectively, comprising first and second multiplexers, first to third or first to fifth amplification paths respectively, and depicted band pass filters comprising in the case of the five band signal booster downlink band pass filtration of adjacent bands on one direction and individual band pass filtration of the adjacent bands in the opposite direction (FIG. 2A, 2B, FIG. 3 & FIG. 4 ¶0061-¶0062, ¶0106-0116)

(c) Sohner et. al (US-5187803-A), which is directed generally to radio frequency (RF) communication systems using cascaded regenerative amplifiers in which excessive intermodulation distortion is avoided, and discloses: 
A four way splitter, the outputs of which include a first path which provides amplification gain for the IF bands, where composite transmit signals are passed through a low pass filter (LPF), second signal path from the power splitter leads to a band pass filter with a different band and bandwidth, a third path to a band pass filter centered at a different frequency and an effective bandwidth, and fourth path to a fourth band pass filter centered at a different band and an effective bandwidth similar to the initial band pass filter (FIG. 4  Col 9 (ln 1-10, 33-35, 44-46, 64-66).

(d) Ashworth et. al (US-20170111864-A1 or WO-2017066336-A1), which is directed generally to technology for a signal booster, includes  a first interface port to receive signals on multiple bands including a first multiband filter configured to filter signals on two or more non-spectrally adjacent bands, a second interface port configured to communicate amplified filtered signals, and discloses: 
A splitter coupled to a first high band double-input single-output multi band filter and a first low band double-input single-output multi band filter for a first direction path where paths relate to individual bands adjacent and nonadjacent   (FIG. 8 ¶0063-0065).
A splitter coupled to a first high band SISO multi band filter and a first low band SISO multi band filter for a first direction path where paths relate to individual bands adjacent and non adjacent (FIG. 11, FIG. 12  ¶0073, ¶0075, FIG. 13, ¶0078)   

 Dussmann (US-10009090-B2), which is directed generally to a mobile communication systems, such as repeaters and distributed antenna systems generally and, more specifically, to wireless repeater systems (repeater or distributed antenna systems) that are used in a mobile environment, and discloses: 
a mobile repeater system with duplexors attached to forward direction and reverse direction paths, with filter circuitry including operator adjustable bandpass filters configurable so that only the desired frequencies that are to be repeated pass though bi-directional amplifier circuitry thereby allow the repeater system to choose which cellular carriers and signal sources may have their signals repeated inside the extended coverage area (FIG. 2, Col 5 ln 50-67, Col 6 ln 1-12)

(f) TRAN (US-20170237182-A1), which is directed generally to satellite communications, conventional satellite-based communication systems including gateways and one or more satellites to relay as an orbiting receiver and repeater, communication signals between the gateways and one or more user terminals, and discloses: 
Wherein within each of respective forward paths, first bandpass filters pass signal components having frequencies within a channel or frequency band of the respective forward paths, and filter signal components having frequencies outside the channel or frequency band of the respective forward paths. Wherein within each of respective return paths, first bandpass filters pass signal components having frequencies within a channel or frequency band of the respective return paths, and filter signal components having frequencies outside the channel or frequency band of the respective return paths (FIG. 3, ¶0061-¶0062)

(g) Williamson et. al (US-6477249-B1), which is directed generally to a signal splitter device for separating telephony traffic from further traffic occupying a higher frequency band, and discloses: 
alternative ways of achieving the two different frequency responses where a first low-pass filter LPF(A) and a second low-pass filter LPF(B) are alternately switched into use depending on the filtering response that is required; a first low-pass filter (A) is permanently in use and a second low-pass filter (B), or one or more filter elements, are switched into use in parallel with the first filter to cause the second response; a first low-pass filter (A) is also permanently in use and a second low-pass filter (B), or one or more filter elements, is switched in series with the first filter to cause the second response (FIG. 6 FIG. 7a-b, Col7 ln22-40)

(h) Magri et. al (US-20190393973-A1), which is directed generally to  a network node and method for use as a hub node of a network such as a ring network, or a network node and method for use as a remote node of a network such as a ring network, in an optical communications network, and discloses: 
A switching module adapted to switch on a per-band granularity a plurality of band signals between the first band filter and either a second band filter or a third band filter, where the switching module may be considered as configured to switch at a band granularity level or a per-band granularity (FIG. 4 & ¶0053)
A first band filter and a second band filter individually adapted to filter on a per-band granularity the band signal onto a network via a first connection and a second connection respectively, in an add direction, and/or adapted to filter the band signal from the network via the first connection or second connection respectively in a drop direction, the first band filter and second band pass filter respectively acts band-pass filters. ( FIG. 5 ¶0071-¶0072)

13.	However, none of these references, taken alone or in any reasonable combination, teach the independent claim(s) as recited in conjunction with other limitations recited in the independent claim(s), and thus the claims are allowed over the prior art of record. 

Citations of Pertinent Prior Art 
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Feher. (US-10009956-B1) entitled: " FDM, 3G And 4G Cellular Multimode Systems And Wireless Mobile Networks"
• Hreha et. al. (US-20180019808-A1) “Satellite System That Produces Optical Inter-Satellite Link (ISL) Beam Based On Optical ISL Received From Another Satellite"
• Koch et al. (US-7369827-B1) entitled: " System And Method For Communicating Stored Power Measurement Parameters Between Devices In A Communications System"
• Uchida et al. (US-8619196-B2) entitled: " System And Method For Communicating Stored Power Measurement Parameters Between Devices In A Communications System"

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.A.S./Examiner, Art Unit 2414
01/26/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414